IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTI-lERN DISTRICT OF OHIO
EASTERN DIVISION

DUANE M. MATHIS,
Plaintl'ff,
Case No. 2:14-cv-2555

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

R. ARTURO ROA, M.D., et al.,
Defendants.
OPINION AND ORDER

This matter is before the Court on Defendant Dr. R. Arturo Roa (“Defendant Roa”) and
Defendant Holzer Clinic, LLC’s (“Defendant Holzer”) Motion in Limine (ECF No. 61), and
Plaintiff Duane M. Mathis’s (“Plaintift”) Opposition (ECF No. 64). Defendants seek to exclude
two statements made by Shelley MathiS’S treating physicians, Dr. Ferguson and Dr. Marsh, as
hearsay. (Defs.’ Mot. in Limine, ECF No. 61). For the reasons that follow, the Court GRANTS
in part and DENIES in part Defendant’s Motion in Lirnine. (ECF No. 61).

On or around Ms. Mathis’s January 24, 2014 office visit, Dr. Ferguson and Dr. Marsh made
statements regarding the cause of Ms. Mathis’s encephalocele. (Defs.’ Mot. in Limine at 2).l ln
his statement, Dr. Ferguson suggested the encephalocele seen in Ms. Mathis’s MRA and CT scan
“Was likely suffered from a frontal sinus surgery done in the remote past.” (Id.). Dr. Mash drew

a similar conclusion in his own Statement, indicating that Dr. Roa “put a hole” in Ms. Mathis’s

head. (Id. ).

1 All references to page numbers in the parties’ briefs refer to those numbers generated by the
Court’s electronic filing System.

Although Dr. Marsh and Dr. Ferguson assumed the encephalocele was caused by
Defendant Roa’s sinus surgery, a CT scan taken 30 days before the surgery indicates that Ms.
Mathis had an encephalocele prior to the procedure (Id.). Accordingly, Defendants argue the
statements at issue should be excluded as inaccurate medical opinions (Id. at 3). Defendants
further argue that under Ohio Evidence Rule 803(6), medical opinions and diagnoses are not
considered exceptions to the hearsay rule. (Id. ). Defendants cite numerous Ohio cases in support
of their contention. (Id.).

The Court will first consider whether the Federal Rules of Evidence apply in the instant
action. ln Erie r. Co. v. Tompkins, 304 U.S. 64 ( 193 8), the Supreme Court held that State law
controls the substantive law in federal actions, while federal law controls procedural matters.
Evidentiary rules are procedural. Legg v. Chopra, 286 F.3d 286, 289 (6th Cir. 2002). Citing
Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure, § 4512
(2d ed. 1996). Consequently, “the Federal Rules of Evidence, rather than state evidentiary laws
are held to apply in federal diversity proceedings.” Legg, 286 F.3d at 289. Citing Barnes v.
OwensmCorning Fiberglas Corp., 201 F.3d 815, 829 (6th Cir. 2000); Grosshez'm v. Freightliner
Corp., 974 F.2d 745, 754 (6th Cir. 1992); Laney v. Celotex Corp., 901 F.2d 1319, 1320 (6th Cir.
1990)

Although the Sixth Circuit has found exceptions to this general rule Where state evidentiary
rules contain substantive aspects (see Legg, 286 F.3d at 290), hearsay is a procedural safeguard
“grounded in the notion that untrustworthy evidence should not be presented to the triers of fact.”
Chambers v. Mssisszppi, 410 U.S. 284, 298 (1973). Defendants’ motion is therefore governed
by the Federal Rules of Evidence, not the Ohio Rules of Evidence. As Plaintiff accurately states,

Federal Rule of Evidence 803 provides, in relevant part:

The following are not excluded by the rule against hearsay, regardless of whether the
declarant is available as a Witness:

(4) Statement Made for Medical Diagnosis or Treatment. A statement that:
(A) is made for-and is reasonably pertinent to_-medical diagnosis or treatment; and

(B) describes medical history; past or present symptoms or sensations; their inception;
or their general cause.

(6) Records of a Regularly Conducted Activity. A record of an act, event, condition,
opinion, or diagnosis if:

(A) the record was made at or near the time by_or from information transmitted by
someone with knowledge;

(B) the record was kept in the course of a regularly conduct activity of a business,
organization, occupation, or calling, whether or not for profit;

(C) making the record was a regular practice of that activity;
(D) all these conditions are shown by the testimony of the custodian or another
qualified witness, or by a certification that complies with Rule 902(11) or (12) or with

a statute permitting certification; and

(E) the opponent does not show that the source of information or the method of
circumstances of preparation indicate a lack of trustworthiness.

Fed. R. Evid. 803(4), 803(6).

Dr. Ferguson and Dr. Marsh’S Statements were made for the purpose of describing the
inception or general cause of Ms. Mathis’s encephalocele, falling within the Rule 803(4) hearsay
exception. Defendants’ argument regarding the inaccuracy of Dr. Ferguson and Dr. Marsh’s
statements is irrelevant There is no indication that Congress intended to limit the Rule 803(4)
hearsay exception to accurate medical diagnoses In addition, the medical records Which contain
Dr. Ferguson and Dr. Marsh’s statements constitute “records of a regularly conducted activity”

Within the meaning of Rule 803 (6). The records Were made during or close in time to Ms Mathis’s

January 2014 office visit. Doctors regularly conduct office visits, and doctors are in the regular
practice of recording statements from these visits in their patient medical records

However, under Rule 803(6)(D), records of regularly conducted activity must be
accompanied by the testimony of the custodian or another qualified witness As reflected in his
Witness list, Plaintiff intends to ca11 Dr. Marsh to testify at trial. (ECF No. 55). Neither party
intends to call Dr. Ferguson. (ECF No. 55 ; ECF No. 57). Accordingly, only Dr. Marsh will be
subject to cross-examination regarding the statements contained in his patient records as required
by Rule 803 (6)(D). Therefore, only Dr. Marsh’s statement is admissible hearsay under the Federal
Rules of Evidence.

For the reasons set forth above, the Court GRANTS in part and DENIES in part
Defendant’s Motion in Limine (ECF No. 61). Dr. Marsh’s statement is admissible hearsay. Dr.
Ferguson’s statement is barred by the hearsay rule. As with all in limine decisions, this ruling is
subject to modification should the facts or circumstances at trial differ from those which have been
presented in the pre-trial motions and memoranda

IT IS SO ORDERED.

10-\7- .Lo\‘& /L)>(

DATE EDMU@ARSARGUS, JR.
cHIEF UNITED sTATEs DIsTRICT JUDGE

